Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 This correspondence is in response to Applicant’s Reply filed on September 10, 2021.  Claims 8-13, 20 and 25 are canceled, Claims 18 and 32 are withdrawn.  Claims 1-7, 14-19, 21-24 and 26-31 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 14-16, 19, 21-23 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2017/0159880 to Stechmann (Stechmann).

    PNG
    media_image1.png
    460
    639
    media_image1.png
    Greyscale

Regarding Claim 1:  Stechmann discloses a method for magnetically attaching rooftop equipment to a roof structure of a building having a waterproof roof barrier, the method comprising: positioning a first connecting member (the metal structure – see also para. 0042, lines 3-5) below a waterproof roof barrier (coating – see also para. 0042, lines 3-8 and para. 0043, lines 1-6); positioning a second connecting member (See Annotated Fig. A – Base) above the waterproof roof barrier in registry with the first connecting member; magnetically interconnecting the first and secondconnecting members through the waterproof roof barrier whereby the second connecting member is retained above the waterproof roof barrier by the magnetic interconnection (magnets 68 engage with the ferrous structure with the coating positioned therebetween) through the roof barrier; operably connecting the second connecting member to a height adjustable external support system (See Annotated Fig. A) configured to fixedly support rooftop equipment at a selected one of a plurality of vertical positions relative to the roof structure; and adjusting a vertical position (See threaded members 76) of the rooftop equipment utilizing the external support system to fixedly support the rooftop equipment at the selected vertical position. 
Regarding Claim 2:  Stechmann discloses a method of claim 1, wherein: the second connecting member comprises at least one magnet (See Annotated Fig. A), and the first connecting member comprises a ferromagnetic material (See para. 0042, line 5).
Regarding Claim 3:  Stechmann discloses a method of claim 1, wherein: the waterproof roof barrier comprises . . . a barrier coating (See para. 0043)--.
Regarding Claim 4:  Stechmann discloses a method of claim 1, wherein: the external support system comprises a base (See Annotated Fig. A), a support body (See Annotated Fig. A), and an attachment member interconnecting the base and the support body.
Regarding Claim 7:  Stechmann discloses a method of claim 1, including: disconnecting the first and second connecting members by moving the second connecting member away from the first connecting member (moving element 10 away from the metal structure) followed by: magnetically interconnecting the first and second connecting members through the waterproof roof
Regarding Claim 14:  Stechmann discloses a roof system, comprising: a first connecting member (the metal structure – see also para. 0042, lines 3-5); a waterproof barrier (coating – see also para. 0042, lines 3-8 and para. 0043, lines 1-6) covering at least a portion of the first connecting member; a second connecting member (See Annotated Fig. A – Base) positioned above the waterproof barrier; and a support body (See Annotated Fig. A) adjustably coupled to the second connecting member whereby a support surface (See Annotated Fig. A) of the support body can be fixed at a selected one of a plurality on non-equal vertical positions (using element 76) relative to the second connecting member; wherein the first and second connecting members are magnetically coupled to each other through the waterproof barrier.  
Regarding Claim 15:  Stechmann discloses a roof system of claim 14, wherein: the support body includes an upwardly-opening channel (See Annotated Fig. A) that is configured to support rooftop equipment.  
Regarding Claim 16:  Stechmann discloses a roof system of claim 15, wherein: the second connecting member comprises a base (See Annotated Fig. A) having one or more magnets (See Annotated Fig. A) positioned adjacent to a bottom surface of the base.
Regarding Claim 19:  Stechmann discloses a method for attaching equipment to a roof having ferromagnetic material disposed below a waterproof barrier, the method comprising: magnetically coupling one or more magnets (See Annotated Fig. A) of an attachment to the ferromagnetic material (the metal structure – see also para. 0042, lines 3-5) of the roof through the waterproof , wherein the equipment comprises . . . a pipe (See Annotated Fig. A)--.  
Regarding Claim 21:  Stechmann discloses a magnetic roof attachment assembly configured to support items on a building roof structure, comprising: a base (See Annotated Fig. A) having an upper portion (See Annotated Fig. A) and a lower portion (See Annotated Fig. A), the lower portion including a magnet (See Annotated Fig. A) that is designed and configured to be magnetically coupled to the building roof structure; a support body (See Annotated Fig. A) threadably coupled to the base, whereby a vertical position of the support body relative to the base and the building roof structure can be adjusted by rotating (rotating element 76) the support body relative to the base; wherein the support body comprises an upwardly-opening recess (See Annotated Fig. A) that is configured to support an item above the base and the building roof structure; and at least one item at least partially disposed in the upwardly-opening recess above the building roof structure, wherein the at least one item is . . . a pipe (See Annotated Fig. A)--.  
Regarding Claim 22:  Stechmann discloses a magnetic roof attachment assembly of claim 21, wherein: the lower portion of the base comprises a flange (See Annotated Fig. A) that projects outwardly from the upper portion; and
Regarding Claim 23:  Stechmann discloses a magnetic roof attachment assembly of claim 22, wherein: the upper portion (See Annotated Fig. A) is tubular and extends upwardly above the flange.
Regarding Claim 27:  Stechmann discloses a roof system including the magnetic roof attachment assembly of claim 21, the roof system comprising: ferromagnetic material (See para. 0042, line 5); and wherein: the magnet is magnetically coupled to the ferromagnetic material (See para. 0042, lines 1-6).  
Regarding Claim 28:  Stechmann discloses a roof system comprising: a roof structure; and a support magnetically interconnected (magnets 68 engage with the ferrous structure with the coating positioned therebetween) to the roof structure, wherein the support includes at least one upwardly-opening channel (See Annotated Fig. A) that is configured to support a rooftop accessory above the roof structure.  
Regarding Claim 29:  Stechmann discloses a roof system of claim 28, wherein: the roof structure comprises a metal plate (See para. 0042, line 4-5); and the support includes a base (See Annotated Fig. A) having at least one magnet.  
Regarding Claim 30:  Stechmann discloses a roof system of claim 29, including: a waterproof membrane (coating – see also para. 0042, lines 3-8 and para. 0043, lines 1-6) disposed between the metal plate and the magnet.
Response to Amendment
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Allowable Subject Matter
Claims 5, 6, 17, 26 and 30 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The best prior art that Examiner has been able to find has been cited in this rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632